788 N.W.2d 456 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Charles Joseph SPACHER, Defendant-Appellant.
Docket No. 141102. COA No. 296184.
Supreme Court of Michigan.
September 27, 2010.

Order
On order of the Court, the application for leave to appeal the March 4, 2010 order *457 of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).
DAVIS, J., not participating.
I recuse myself and am not participating because I was on the Court of Appeals panel in this case. See MCR 2.003(B).